Case 3:17-cv-00743-RGJ-CHL Document 36 Filed 07/30/21 Page 1 of 2 PageID #: 959




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  ELQUAN TREIR EL                                                                       Plaintiff

  v.                                                   Civil Action No. 3:17-CV-743-RGJ-CHL

  COMMISSIONER OF SOCIAL                                                              Defendant
  SECURITY,

                                           * * * * *

                                             ORDER

        This matter comes before the Court on the Report and Recommendation (the “R&R”) [DE

 35] of United States Magistrate Judge Colin H. Lindsay recommending the ALJ’s decision be

 affirmed This matter was referred Magistrate Judge Lindsay pursuant to General Order No. 2014-

 17 to issue an R&R. [DE 6]. El filed a Complaint [DE 1] challenging the final decision of the

 Commissioner of Social Security (“Commissioner”) denying his claim for disability insurance

 benefits. El filed a Fact and Law Summary [DE 31] and the Commissioner filed a Fact and Law

 Summary [DE 34]. On July 7, 2021, Magistrate Judge Lindsey issued an R&R, recommending

 that the decision of the ALJ be affirmed. [DE 35]. No objections were filed to the R&R within

 the applicable time. This matter is now ripe and for the reasons below, the Court ADOPTS the

 R&R.

        Under 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72, a district court may

 refer a pretrial matter to a magistrate judge for preparation of an R&R. “The magistrate judge

 must enter a recommended disposition, including, if appropriate, proposed findings of fact.” Fed.

 R. Civ. P. 72(b)(1). This Court then must “determine de novo any part of the magistrate judge’s

 disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). The Court need not

 review under a de novo or any other standard those aspects of the report and recommendation to
Case 3:17-cv-00743-RGJ-CHL Document 36 Filed 07/30/21 Page 2 of 2 PageID #: 960




 which no specific objection is made and may adopt the findings and rulings of the magistrate judge

 to which no specific objection is filed. Thomas v. Arn, 474 U.S. 140, 150, 155 (1985).

        Here, no objections were filed to the R&R. That said, the Court has conducted its own

 review of the record and finds no error in the magistrate judge’s findings and conclusions. For

 these reasons, and the Court being otherwise sufficiently advised, IT IS ORDERED as follows:

        (1)     The Report and Recommendation of the United States Magistrate Judge, [DE 35],

                is ADOPTED in whole and INCORPORATED by reference;

        (2)     This matter is dismissed with prejudice and stricken from the Court’s active docket.

        (3)     The Court will enter a separate judgment.


        This is a final and appealable Order and there is no just cause for delay.




                                                       July 30, 2021



 Cc: Plaintiff, Pro se




                                                  2
